[Cite as D.D. v. B.B., 2022-Ohio-1032.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



 [D.D.],                                          :

                  Petitioner-Appellee,            :               No. 20AP-509
                                                              (C.P.C. No. 20DV-1653)
 v.                                               :
                                                           (REGULAR CALENDAR)
 [B.B.],                                          :

                  Respondent-Appellant.           :



                                          D E C I S I O N

                                     Rendered on March 29, 2022


                 On brief: Capital University Law School Family Advocacy
                 Clinic, and Daniel P. Nunner, for appellee. Argued: Daniel P.
                 Nunner.

                 On brief: Colin Peters Law, LLC and Colin E. Peters, for
                 appellant. Argued: Colin E. Peters.

                  APPEAL from the Franklin County Court of Common Pleas,
                      Division of Domestic Relations, Juvenile Branch
SADLER, J.
        {¶ 1} Respondent-appellant, B.B., appeals from a judgment of the Franklin County
Court of Common Pleas, Division of Domestic Relations, Juvenile Branch, granting the
petition for a domestic violence civil protection order ("DVCPO") filed by petitioner-
appellee, D.D. For the following reasons, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} At the time of the events relevant to this appeal, appellant and appellee had
been in an "off and on" relationship for approximately 14 years. (Tr. at 26.) They have a
child, B.J., who was 8 years old at the time of the incident resulting in the DVCPO.
No. 20AP-509                                                                                 2


Appellant was B.J.'s custodial parent for purposes of school placement and there was a
shared parenting plan.
       {¶ 3} Appellee filed a petition for a DVCPO on September 18, 2020, alleging
appellant assaulted her on September 15, 2020. In the petition, appellee claimed appellant
forcibly grabbed her by the hair, dragged her into the kitchen and slammed her against a
refrigerator, then threw her outside, kicked her, and threw her down the steps. Appellee
further alleged there had been "many instances of physical violence in the past."
(Addendum to Am. Petition) Appellee asserted she was "in imminent fear of serious
physical harm" from appellant and requested a DVCPO to protect herself and B.J.
(Addendum to Am. Petition) The trial court granted an ex parte DVCPO the day appellee
filed her petition.
       {¶ 4} The trial court conducted a full evidentiary hearing on the petition on October
1, 2020. Appellee testified that on September 15, 2020, she took B.J. to the home of
appellant's mother, where appellant also lived, so B.J. could attend online school. At some
point after dropping B.J. off, appellee spoke with him by phone; B.J. was crying and upset,
but appellant hung up the phone. Appellee testified she called back repeatedly, and
appellant did not answer the phone. Appellee and her mother, N.D-H., then drove to pick
up B.J. N.D-H. waited in the car while appellee went into the house to get B.J.; appellant's
niece let appellee into the house. Appellee walked through kitchen and living room into the
"study room," where B.J. was performing schoolwork. (Tr. at 29.)
       {¶ 5} Appellee testified that when she entered the study room, appellant began
screaming at her:
               And instantly [appellant] just started screaming at me, Bitch,
               why the fuck are you here? Get the fuck out of my house. Why
               the fuck do you keep calling my phone? And just started
               screaming at me.
(Tr. at 29.) Appellee told B.J. to pack his things so they could leave; appellant responded
"[h]e's not going anywhere, but you can get the fuck out." (Tr. at 29.) Appellee stated she
would not leave without B.J. Appellant then "started grabbing [appellee] up and throwing
[her] around the house to push [her] out the door." (Tr. at 30.) Appellee testified she tried
to grab a table as appellant pushed her through the kitchen. Appellant then "slamm[ed]
[appellee] into the refrigerator, [and] thr[ew] [her] outside." (Tr. at 30.) Appellee testified
No. 20AP-509                                                                                     3


the right side of her face struck the refrigerator. Appellant then "came outside, threw
[appellee] down the steps, and kicked [her]." (Tr. at 30.) Appellee claimed that her socks
and shoes came off at some point during the altercation. As she fell down the steps, the
lower half of appellee's body scraped the ground, leaving "the skin on the top part of [her]
feet and [her] toenails" scraped. (Tr. at 31.) When appellee landed, appellant kicked her
but she "hopped back up and tried to run into the house" to get to B.J. (Tr. at 31.) N.D-H.
and appellant's sister, J.B., ran up and told appellant to stop. Appellee testified both
appellant and J.B. held her back when she was trying to get to B.J.
       {¶ 6} N.D-H. testified she was waiting in the car while appellee went into
appellant's house to pick up B.J. While she was waiting, N.D-H. saw the back door open
and then saw appellant "throwing [appellee] down the steps and * * * stomping on her."
(Tr. at 81.) N.D-H. called 911 and approached the house. She testified that "[appellant's]
foot was in the air and he was about to come down again," but stopped when he saw N.D-
H. approaching. (Tr. at 82.)
       {¶ 7} Appellee admitted she declined medical assistance from the responding
police officers. Appellee testified she had diabetes, which caused a delay in her injuries
becoming visible. Appellee took several photographs in the days after the incident to
document those injuries. Copies of photographs purporting to show scabs on appellee's
elbow and feet, and swelling around her eyes, were introduced at the hearing.
       {¶ 8} Both appellee and N.D-H. testified appellant previously had struck appellee.
Appellee testified there was an incident in 2018 that led to criminal charges against
appellant but claimed she "lost the trial." (Tr. at 41.) Appellee claimed she was scared on
September 15, 2020, because "no matter how many times [appellant] put his hands on me
in the past, he never did it in front of our son." (Tr. at 40.)
       {¶ 9} Appellant's sister, J.B., testified that in September of 2020, she lived at her
mother's home, along with her stepfather, her three children, appellant, and B.J. On
September 15, 2020, she was outside the home, sitting in her car, when appellee and N.D-
H. arrived. J.B. was not surprised to see appellee arrive, noting appellee "had been coming
over, like, every day for, like, the past four days prior to that." (Tr. at 101.) Fifteen to twenty
minutes later, J.B. saw appellant carry appellee out to the porch, holding appellee under
her arms. Appellee was "fighting and kicking and screaming," and J.B. heard appellant say
No. 20AP-509                                                                                4


"[b]itch, get out my house." (Tr. at 102.) J.B. went to the porch and tried to pull appellee
away from the house. Appellee was yelling that she wanted B.J., so J.B. went in the house
to help him gather his things. J.B. denied seeing appellant throw appellee down the stairs
or kick her. J.B. claimed appellee stumbled at one point but did not hit the ground. J.B.
did not see the interaction between appellee and appellant that occurred inside the house.
       {¶ 10} Appellant testified he was helping B.J. with a school reading assessment
when appellee called; he claimed he told her they would call her back after the assessment.
Appellant admitted appellee called several more times but claimed he did not hear those
calls because the ringer on his phone was turned off. Appellant testified he did not know
appellee had come to his house and was confused when appellee walked into the study
room. Appellant told appellee to wait outside while B.J. finished the reading assessment,
but appellee refused. Appellant testified he asked appellee to leave several times, but she
repeatedly refused. Appellant told B.J. to go get dressed; after B.J. left the room, appellant
took out his phone and began to call the police because appellee would not leave. Appellant
claimed appellee then picked up the charger for B.J.'s laptop and struck appellant in the
head with it. He alleged appellee also pushed his mother's laptop computer off a table onto
the floor. Appellant testified he then grabbed appellee and walked toward the back door.
When they reached the kitchen, he released appellee. Appellant testified that appellee
grabbed a glass-topped table and tried to flip it over. Appellant grabbed appellee and
carried her out the back door. Appellant testified that once they were out the door, appellee
was holding onto his shirt but J.B. and N.D-H. pulled appellee away. Appellant returned
into the house, closed the door, and called police.
       {¶ 11} Appellant denied smashing appellee's face into the refrigerator, claiming it
was "impossible" for her head to strike something because of the way he was carrying her.
(Tr. at 146.) Appellant also denied throwing appellee down the back steps or kicking her.
Appellant claimed he physically removed appellee from the house to prevent her from
damaging property, including laptop computers in the study room.
       {¶ 12} Appellant admitted he had been charged with domestic violence against
appellee in 2018. The case went to trial, but the charge was dismissed under Crim.R. 29.
Appellant denied ever hitting appellee on any occasion, testifying he "never struck at
[appellee] in my life." (Tr. at 136.)
No. 20AP-509                                                                                              5


        {¶ 13} Columbus Police Officer Anthony Parks and his partner, Officer Goodwin,
responded to the 911 calls. Officer Goodwin interviewed appellee, while Officer Parks
interviewed appellant. Appellant told Officer Parks that appellee struck him on the head
with a cord or charger and kicked and punched at him when he tried to remove her from
the house. Appellee told Officer Goodwin that appellant dragged her through the house,
threw her down the back steps, and kicked her. Officer Goodwin noted appellee was
limping slightly, but Officer Parks did not observe any visible injuries to appellee or
appellant. Officer Parks also noted appellant and appellee's clothes were not dirty or
messed up. Officer Parks did not arrest or file charges against either appellant or appellee;
he testified he felt there was insufficient evidence to support an arrest or charge.
        {¶ 14} The trial court found appellee was placed in "imminent fear of physical harm
by the threats and/or actions of [appellant] and that the fear was objectively reasonable
given the circumstances." (Tr. at 154.) The court further found appellee was in danger of
or had been a victim of domestic violence and that a DVCPO was equitable, fair, and
necessary to protect appellee from domestic violence. The court issued the DVCPO on
October 1, 2020, for a term of two and one-half years. The court declined to apply the
DVCPO to B.J. and the order expressly provided it did not affect any orders issued in the
parties' custody case.
        {¶ 15} Appellant timely appealed the judgment entry issuing the DVCPO.
II. ASSIGNMENTS OF ERROR
        {¶ 16} Appellant assigns the following as trial court error:
                [1.] The trial court erred by granting [Appellee] a Protection
                Order based on insufficient evidence and against the manifest
                weight of the evidence.
                [2.] The trial court erred by finding that Appellee's fear of
                domestic violence was objectively reasonable.
                [3.] The trial court erred by finding that Appellant's action in
                defense of property was unreasonable.
III. LEGAL ANALYSIS
        {¶ 17} In his first assignment of error, appellant argues granting the DVCPO was
against the manifest weight of the evidence.1 In his second assignment of error, appellant

1Appellant's first assignment of error also purports to challenge the sufficiency of the evidence, but his
argument focuses solely on the credibility of the evidence presented to the trial court. When evaluating the
No. 20AP-509                                                                                                   6


argues the trial court erred by finding appellee had an objectively reasonable fear of
domestic violence. Because finding that appellee had an objectively reasonable fear was
necessary for granting the DVCPO, these assignments of error are interrelated; we will
address them together.
        {¶ 18} "Pursuant to R.C. 3113.31, a person who is subject to domestic violence may
petition a court for a [civil protection order]." Peterson v. Butikofer, 10th Dist. No. 18AP-
364, 2019-Ohio-2456, ¶ 23. "[T]he petitioner must prove by a preponderance of the
evidence that the petitioner, petitioner's family, or petitioner's household members are in
danger of domestic violence." Id., citing Felton v. Felton, 79 Ohio St.3d 34 (1997),
paragraph two of the syllabus. Under the statute, "domestic violence" includes "[p]lacing
another person by the threat of force in fear of imminent serious physical harm."
R.C. 3113.31(A)(1)(a)(ii).
        {¶ 19} "An appellate court reviews a trial court's granting of a [civil protection order]
to ' "determine whether sufficient, credible evidence supports a finding that the respondent
had engaged in acts or threats of domestic violence." ' " Peterson at ¶ 39, quoting Fleckner
v. Fleckner, 177 Ohio App.3d 706, 2008-Ohio-4000, ¶ 15 (10th Dist.), quoting Kabeer v.
Purakaloth, 10th Dist. No. 05AP-1122, 2006-Ohio-3584, ¶ 7. "[W]e will not reverse the


sufficiency of the evidence in a civil case we do not consider the credibility of the evidence. Sutherland v.
Gaylor, 10th Dist. No. 20AP-257, 2021-Ohio-1941, ¶ 43 ("[N]either the weight of the evidence nor the
credibility of the witnesses is considered in conducting a sufficiency of the evidence review."). Rather, we
must determine whether the evidence, construed most strongly in favor of the prevailing party, was legally
sufficient to support the judgment. Id. at ¶ 31. Under his first assignment of error, appellant has not presented
any argument that the evidence presented at the hearing, if construed most strongly in favor of appellee, was
not legally sufficient to support the issuance of a DVCPO. Accordingly, our analysis focuses solely on whether
the manifest weight of the evidence supported the judgment granting the DVCPO.
         The dissent suggests we have improperly failed to separately consider the sufficiency of the evidence.
As the dissent correctly notes, "[a]s a general rule, 'courts of appeal decide appeals on assignments of error,
not arguments or issues contained in a brief.' " Mid Am. Constr., LLC v. Univ. of Akron, 10th Dist. No. 18AP-
846, 2019-Ohio-3863, ¶ 23, quoting Wood v. Simmers, 10th Dist. No. 17AP-269, 2017-Ohio-8178, ¶ 7. In Mid
American, the appellant presented arguments in its brief that did not relate to the corresponding assignment
of error. Id. By contrast, in the present case we are presented with the converse scenario — appellant
challenged the sufficiency of the evidence in his first assignment of error but failed to provide any supporting
argument in his brief related to the sufficiency of the evidence. App.R. 12(A)(2) expressly provides that we
may "disregard an assignment of error presented for review if the party raising it * * * fails to argue the
assignment separately in the brief, as required under App.R. 16(A)." Further, our conclusion that the trial
court's judgment was not against the manifest weight of the evidence necessarily requires us to find that
appellee established all the required elements for a DVCPO — i.e., the evidence presented was sufficient to
support the judgment. In re L.B., 10th Dist. No. 19AP-644, 2020-Ohio-3045, ¶ 29, quoting In re C.N., 10th
Dist. No. 15AP-67, 2015-Ohio-2546, ¶ 9. (" '[A] finding that a judgment is supported by the manifest weight
of the evidence necessarily includes a finding that sufficient evidence supports the judgment.' ")
No. 20AP-509                                                                                                 7


trial court's granting of the [civil protection order] as being against the manifest weight of
the evidence so long as some competent, credible evidence goes to the essential elements
of the case." Id. "[I]f the evidence is susceptible to more than one interpretation, [we] must
construe the evidence consistently with the trial court's judgment." Peterson at ¶ 39.
        {¶ 20} Appellee alleged she was in "imminent fear of serious physical harm."
(Addendum to Am. Petition) To obtain a DVCPO on that basis, "appellee was required to
prove, by a preponderance of the evidence, that appellant placed her, by threat of force, in
fear of imminent serious physical harm." Fleckner at ¶ 17. "[W]e have imposed both a
subjective test, which inquires whether the respondent's threat of force actually caused the
petitioner to fear imminent serious physical harm, and an objective test, which inquires
whether the petitioner's fear is reasonable under the circumstances." Id. at ¶ 23.
        {¶ 21} "Force" is not defined in R.C. Chapter 3113, but we have applied the definition
of the term under R.C. Chapter 2901 in DVCPO cases. Id. at ¶ 19. Under that definition,
"force" is "any violence, compulsion, or constraint physically exerted by any means upon or
against a person or thing." R.C. 2901.01(A)(1).
        {¶ 22} It is undisputed that appellant forcibly removed appellee from his mother's
house on September 15, 2020. Appellant admitted to picking up appellee and carrying her
out of the house, although he argued he used reasonable force in removing appellee to
protect himself and the family's property. The question before us on appeal is whether
there was competent, credible evidence that appellant placed appellee in fear of imminent
serious physical harm by threat of force.
        {¶ 23} We have previously held that a threat of force for purposes of R.C. 3113.31 is
not limited to an express verbal threat. See Fleckner at ¶ 26 ("[S]evere physical and verbal
intimidation may be sufficient to implicitly present a threat of force.").2 In this case,
appellant did not make any specific verbal threats toward appellee, but called her "[b]itch,"
asked "why the fuck are you here," and told appellee to "[g]et the fuck out of my house."


2 Similarly, Ohio courts have held that for purposes of R.C. 2919.25, defining the criminal offense of domestic
violence, a "threat of force" is not limited to a specific verbal threat. See State v. Marshall, 12th Dist.
No. CA2016-11-031, 2017-Ohio-9269, ¶ 22 ("[N]onverbal conduct can establish a threat of force if the
defendant acted knowingly and the conduct caused the victim to anticipate imminent physical harm."); see
also State v. Bilyk, 5th Dist. No. 17-CA-79, 2018-Ohio-1802, ¶ 15 (adopting the holding in Marshall); State v.
Cooper, 11th Dist. No. 2019-A-0090, 2020-Ohio-3559, ¶ 25 ("Contrary to Cooper's argument, there is nothing
in R.C. 2919.25(C) limiting the threat of force to specific verbal threats.").
No. 20AP-509                                                                               8


(Tr. at 29.) Appellee testified that appellant "just started screaming at" her when she
entered the study room. (Tr. at 29.) These statements by appellant were accompanied by
the use of force. Appellee testified that while "grabbing [her] up and throwing [her] around
the house to push [her] out the door," appellant "slamm[ed] [her] into the refrigerator."
(Tr. at 30.) Appellant then pushed appellee out of the house, "threw [her] down the steps,
and kicked [her]." (Tr. at 30.) N.D-H., who was waiting in her car nearby, saw appellant
"stomping on [appellee] and her hanging onto the steps." (Tr. at 80.) Under these
circumstances, appellant's aggressive verbal statements, accompanied by his use of
physical force, was the type of "severe physical and verbal intimidation" that may constitute
a threat of force. See Fleckner at ¶ 26. The testimony of appellee and N.D-H., therefore,
was competent, credible evidence supporting the trial court's conclusion that appellant
made a threat of force against appellee.
       {¶ 24} Next, we must determine whether there was competent, credible evidence
that the threat of force "caused [appellee] to fear imminent serious physical harm, and * * *
whether [her] fear [was] reasonable under the circumstances." Id. at ¶ 23.
       {¶ 25} "Serious physical harm" is not defined in R.C. Chapter 3113, but we have
applied the definition of the phrase under R.C. Chapter 2901 in DVCPO cases. Id. at ¶ 19.
"Serious physical harm" includes any physical harm carrying a substantial risk of death,
involving permanent incapacity or temporary substantial incapacity, permanent
disfigurement or temporary serious disfigurement, or acute pain of such duration as to
result in substantial suffering or any degree of prolonged or intractable pain.
R.C. 2901.01(A)(5)(b) through (e). We have held that "imminent" means " 'ready to take
place,' 'near at hand,' 'impending,' 'hanging threateningly over one's head,' or 'menacingly
near.' " Fleckner at ¶ 20, quoting Webster's Third New International Dictionary 1130
(1969).
       {¶ 26} Appellee testified she was scared during the altercation on September 15,
2020, because appellant previously had not been physically abusive in front of B.J.:
              Q. [Appellee], how did you feel during this incident?
              A. Scared. He's never -- no matter how many times he put his
              hands on me in the past, he never did it in front of our son.
              Q. Okay.
No. 20AP-509                                                                                 9


              A. He's never called me out of my name -- he usually, like,
              whispers it in my ear or pulls me into another room. For him
              to do it directly in front of B.J. and then just B.J., the way he --
              I could hear my baby's screams in my ear.
(Tr. at 40.) Regarding her injuries, appellee testified the right side of her face struck the
refrigerator when appellant "slamm[ed]" her into it while pushing her through the kitchen.
(Tr. at 30.) Further, appellee felt "excruciating pain in [her] side" after appellant threw her
down the stairs and kicked her. (Tr. at 54.) N.D-H. described the kick as appellant
"stomping" on appellee and claimed she saw appellant raise his foot to strike again but stop
when he saw her. (Tr. at 80, 82.)
       {¶ 27} " 'The reasonableness of [a petitioner's] fear should be determined with
reference to the history between the petitioner and the respondent.' " Fleckner at ¶ 21,
quoting Gatt v. Gatt, 9th Dist. No. 3217-M (Apr. 17, 2002). Both appellee and N.D-H.
claimed appellant had struck appellee on prior occasions. Appellee characterized this as
"pops in the head," an open-handed "smacking in the head" or "pop in the face," or "little
jabs like this on the leg." (Tr. at 41-42.) Appellee's description of the force appellant used
on September 15, 2020, combined with her testimony that appellant had not previously
struck her in front of B.J., suggests the altercation was more severe than prior incidents.
Regarding her attempt to go back into the house after being shoved out the door and down
the steps, appellee explained:
              I do know I was trying to get my baby out of the house because
              if they would have locked him in there -- it's happened in the
              past -- the police can't do anything, and he would have been
              stuck there and I couldn't have did anything.
(Tr. at 33.) Appellee explained further on cross-examination:
              B.J. had packed up all his school things by then and was trying
              to get out the door, but they weren't letting him; and I was
              trying to get through the door to pull my son out the door.
(Tr. at 55.) This testimony suggests appellee tried to go back into the house to get B.J.
despite the risk of physical harm from appellant.
       {¶ 28} Appellant primarily asserts that the testimony from appellee and N.D-H. was
not credible, arguing that Officer Parks did not observe any injuries to appellee and that the
photographs purporting to document appellee's injuries were taken long after the incident.
No. 20AP-509                                                                            10


Appellant claims his testimony was more credible, arguing he physically removed appellee
from the home in a reasonable manner to protect himself and prevent property damage.
       {¶ 29} The trial court considered the credibility of appellant and appellee, stating
the case was "probably the most difficult case I've had to weigh credibility of both
witnesses." (Tr. at 153.) The court acknowledged appellant "may not have intended to do
anything," but ultimately concluded he placed appellee "in fear of serious physical harm or
danger." (Tr. at 154.) The trial court further concluded appellee's fear was objectively
reasonable under the circumstances. Based on the record before us, giving appropriate
deference to the trial court's credibility assessment, the judgment was not against the
manifest weight of the evidence because appellee presented competent, credible evidence
as to each element required for a DVCPO. See Strassell v. Chapman, 10th Dist. No. 09AP-
793, 2010-Ohio-4376, ¶ 11-28 (concluding evidence was sufficient to support issuance of
civil protection order and trial court made permissible inferences to conclude petitioner
had a reasonable fear of imminent serious physical harm); Johnson v. Auls, 10th Dist. No.
08AP-286, 2008-Ohio-6123, ¶ 18-19 (finding record contained competent, credible
evidence to support issuance of civil protection order where "the trial court was presented
with two different versions of the relationship between the parties and expressly found
[petitioner's] version to be credible").
       {¶ 30} Accordingly, we overrule appellant's first and second assignments of error.
       {¶ 31} In his third assignment of error, appellant claims the trial court erred by
finding that his use of force in defense of property was not reasonable.        On cross-
examination at the hearing, appellant claimed he used reasonable force to protect his
family's property:
              Q. Okay. You said you used reasonable force to get [appellee]
              out of your house?
              A. Yes.
              Q. When you started to use that reasonable force at what -- why
              wouldn't you just relent at any point? She stopped hitting you
              with the charger. Why did you still feel threatened to use
              reasonable force?
              A. Well, the reason why I used reasonable force is because she
              damaged my mom's $1,000 laptop; and I was trying to protect
              my mom's stuff. Because I don't -- I've only been living there
              for about two months. So I didn't want her to damage my
No. 20AP-509                                                                                11


              mom's belongings and my dad's belongings because all of their
              stuff was there.
              Also, my nieces and nephews, all their laptop -- this is the study
              room. So all of their laptops are in front of their chair. They're
              stacked up around the table. So when she's shoving and kicking
              the table, all those laptops are falling. And when those laptops
              are damaged, we have to pay for it. My mom has to pay for that
              stuff. My sister would have to -- you know, we have to pay for
              that suff.
              When she hit me, I was trying to stop her from continuously
              breaking things in my mom's home.
(Tr. at 147-48.) In granting the DVCPO, the trial court stated appellant "probably shouldn't
have put [his] hands on [appellee]," and "weighing injury to parties as opposed to damage
to property, it weighs in [appellee's] favor." (Tr. at 153.)
       {¶ 32} This court has held that when asserting the affirmative defense of defense of
property, "a defendant must 'present evidence that he reasonably believed that his conduct
was necessary to defend his property against the imminent use of unlawful force, and the
force used was not likely to cause death or great bodily harm.' " State v. Moses, 10th Dist.
No. 13AP-816, 2014-Ohio-1748, ¶ 41, quoting State v. Bruckner, 8th Dist. No. 63296
(Sept. 30, 1993). Citing Moses, appellant argues that, as a matter of law, he could defend
his property by force so long as that force was not likely to cause death or great bodily harm.
However, appellant also "concedes that such force may become unreasonable if it causes
injury to another." (Appellant's Brief at 22.)
       {¶ 33} Ohio courts have long recognized that the amount of force that is reasonable
in defense of property depends on the circumstances. In an early decision, the Supreme
Court of Ohio held that "in defense of possessions, an assault, by the gently laying on of
hands, is justifiable, but not a battery, except it result from resistance and violence." Likes
v. Van Dike, 17 Ohio 454, 456 (1848). Nearly a century later, in a case involving the use of
spring guns to protect land farmed for produce, the Supreme Court expressly recognized
that reasonable force could be used to defend property, holding that "a person has the right
to protect his property from a trespass, and, after warning or notice to the trespasser, use
such force as is reasonably necessary so to do." (Emphasis added.) State v. Childers, 133
Ohio St. 508, 516 (1938). See also Allison v. Fiscus, 156 Ohio St. 120, 129 (1951) ("One sure
legal principle is that the owner of property is entitled to use as much force as is reasonably
No. 20AP-509                                                                                                12


necessary to protect it from those who would feloniously steal it."); Id. at 130 (Taft, J.,
dissenting.) ("It is elementary that a defendant, who relies upon the defense of his property
as a justification for an assault must allege that the force which he used was no more than
reasonably necessary to protect his property.").
        {¶ 34} Consistent with these principles, this court has held that a defendant was not
entitled to a jury instruction on defense of property where he used an unreasonable amount
of force by clubbing an 11-year-old boy in the head with a handgun in response to the boy
leaning or sitting on and kicking the defendant's car. State v. Stepp, 10th Dist. No.
93APA10-1488 (Nov. 17, 1994). Other decisions from this court and other Ohio appellate
courts have similarly acknowledged that only reasonable force may be used in defense of
property. See State v. Behnfeldt, 5th Dist. No. 2020CA00105, 2021-Ohio-1915, ¶ 19
(discussing common law right to use reasonable force to eject a trespasser from property);
State v. White, 2d Dist. No. 23816, 2010-Ohio-4537, ¶ 35 ("Defense of property, or defense
of ejectment, is akin to self-defense. A property owner may eject a trespasser by the use of
reasonable force after the trespasser has received notice to depart and fails to do so within
a reasonable time.") (Citation omitted.); State v. Lefevre, 10th Dist. No. 94APA09-1376
(May 4, 1995) ("A person may use force to protect his property and eject a trespasser so
long as the force used is reasonable under the circumstances.").
        {¶ 35} Whether construed as defense of property or removal of a trespasser, the
question of whether the force used was reasonable is an issue of fact. See Behnfeldt at ¶ 19,
quoting State v. Ashworth, 11th Dist. No. 99-P-0094 (Feb. 23, 2001), fn. 4 (" 'What
constitutes reasonable force to eject is a question for the trier of fact.' "); State v. Pedro, 7th
Dist. No. 11-MA-128, 2012-Ohio-3674, ¶ 27 ("What constitutes reasonable force to eject is
a question for the trier of fact."). This case largely turned on the testimony of appellant and
appellee; the trial court was required to determine their credibility in evaluating that
testimony.3 "[I]t is well-established that a trial court, particularly a domestic relations


3 The dissentasserts the evidence was undisputed that appellant used force to remove appellee from the home
and that appellee resisted being removed. "Disputed" facts are often subject to differing interpretations. For
example, appellee admitted she grabbed the kitchen table, but claimed it was in an effort "to stop [appellant]
from throwing me around." (Tr. at 53.) By contrast, appellant claimed he had released appellee after carrying
her into the kitchen and that she grabbed the table and "tried to flip it over." (Tr. at 146.) "If evidence is
susceptible of more than one construction, a reviewing court must give it the interpretation that is consistent
with the verdict and judgment." State v. Horton, 10th Dist. No. 14AP-997, 2015-Ohio-4039, ¶ 25.
No. 20AP-509                                                                                                    13


court, is in the best position to resolve disputes of fact, and assess the 'credibility of
witnesses' and the weight to be given to their testimony." Bates v. Bates, 10th Dist. No.
04AP-137, 2005-Ohio-3374, ¶ 38, quoting Tonti v. Tonti, 10th Dist. No. 03AP-494, 2004-
Ohio-2529, ¶ 109. In evaluating testimony, a factfinder "is free to believe all, part, or none
of the testimony of each witness before it." State v. Horton, 10th Dist. No. 14AP-997, 2015-
Ohio-4039, ¶ 25. "[A]n appellate court 'may not substitute its judgment for that of the trier
of fact on the issue of credibility of the witnesses unless it is patently apparent that the
factfinder lost its way.' " State v. Williams, 10th Dist. No. 10AP-779, 2011-Ohio-4760, ¶ 21,
quoting State v. Woullard, 158 Ohio App.3d 31, 2004-Ohio-3395, ¶ 81 (2d Dist.). By
granting the DVCPO in this case, the trial court rejected appellant's defense of property
claim, implicitly finding that the force appellant used to remove appellee from the house
was not reasonable.4 Based on the evidence presented at the hearing, including appellee's
testimony that appellant slammed her head into the refrigerator, threw her down the steps,
and kicked her, we cannot conclude the trial court erred in making that determination.5

4 The dissent suggests the trial court erred because it "failed to consider appellee's status as a trespasser." We
agree that the trial court "never use[d] the words 'trespass' or 'trespasser' " in announcing its decision but note
that appellant himself did not raise such an argument in either the trial court or here on appeal. At the hearing,
appellant consistently described his use of force to remove appellee as defense of property or self-defense but
never claimed appellee was a trespasser, notwithstanding his testimony that he demanded she leave the house.
Appellant testified he told the responding officers that he "used reasonable force to remove [appellee] from
[his] mom's home because she hit me in the head with a charger and she was attempting to damage some
things in [his] mom's home." (Tr. at 135.) Likewise, in describing the altercation, appellant testified "[s]o
when she shoved [the laptop] on the ground and she hit me with [the charger], that's when I grabbed her and
I proceeded to, you know, use reasonable force to get her out of my mom's house because I didn't want her to
damage anything else." (Emphasis added.) (Tr. at 132-33.) Moreover, on appeal, appellant continues to
characterize his actions as defense of property or self-defense but does not argue appellee was a trespasser,
and appellant claimed he was "permitted to use force not likely to cause death or great bodily harm in defense
of property" and argued "his actions in defending his home and himself were legal." (Appellant's Brief at 22.)
Thus, the dissent sua sponte raises this issue for the first time on appeal and effectively argues the trial court
should have considered whether it constituted an affirmative defense to appellee's DVCPO petition despite
appellant's failure to assert such a defense.

Contrary to the dissent's assertion, this appeal does not involve the question of whether a homeowner must
"choose between suffering a continuing trespass and subjecting himself to a DVCPO." Appellant clearly
presented his claim that he used reasonable force to remove appellee from the home to defend himself and
his family's property; appellant and his trial counsel used the term "reasonable" no fewer than six times during
appellant's testimony to describe the amount of force employed against appellee. Because it granted the
DVCPO, the trial court necessarily must have concluded that appellant used an unreasonable amount of force
in removing appellee. Thus, the question before us on appeal is whether the trial court properly rejected
appellant's claim that he used reasonable force. As explained above, in considering that question we must
give appropriate deference to the trial court's credibility determination.

5 Appellee cites a Fifth District Court of Appeals decision reasoning that "[t]he intent of the statute
[criminalizing domestic violence] could be abrogated entirely by utilization of the defense of property unless
No. 20AP-509                                                                                               14


See Halcomb v. Greenwood, 12th Dist. No. CA2018-03-008, 2019-Ohio-194, ¶ 40
("Because the domestic relations court is best suited to assess Greenwood's credibility and
the weight to be given to his testimony, we decline Halcomb's invitation to substitute our
judgment for that of the domestic relations court concerning Greenwood's credibility or the
weight to be afforded to Greenwood's testimony.").
        {¶ 36} Accordingly, we overrule appellant's third assignment of error.
IV. CONCLUSION
        {¶ 37} For the foregoing reasons, we overrule appellant's three assignments of error
and affirm the judgment of the Franklin County Court of Common Pleas, Division of
Domestic Relations, Juvenile Branch.
                                                                                    Judgment affirmed.
                                        MENTEL, J., concurs.
                                        JAMISON, J. dissents.
                                         _____________




clearly warranted as it is obvious that such would be claimed in virtually every case with the burden of
establishing lack of ownership by the State often unlikely or impossible." State v. Varney, 5th Dist. No. 04-
COA-028, 2005-Ohio-1752, ¶ 17. Appellee argues that permitting a respondent in a DVCPO proceeding to
assert defense of property would "abrogate the important purpose of a Civil Protection Order." (Appellee's
Brief at 19.) Because we conclude the trial court did not err by concluding appellant did not use reasonable
force in this case, we need not reach the question of whether it is appropriate to restrict the application of
defense of property in DVCPO cases.
No. 20AP-509                                                                              15


Jamison, J., dissenting.
       {¶ 38} I would find that the trial court erred, as a matter of law, when it granted
appellee's petition for a DVCPO, as the ruling was not supported by sufficient evidence in
the record. Appellant is effectively left with Morton's Fork. Morton's Fork is an expression
that describes a choice between two equally unpleasant alternatives (in other words,
a dilemma), or two lines of reasoning that lead to the same unpleasant conclusion. It is
analogous to the expressions "between the devil and the deep blue sea" or "between a rock
and a hard place." Appellant was left with the choice of leaving his home, a place where he
lawfully had the right to be, leaving a trespasser in his home who irrefutably has struck him
in the face and begun to destroy his property, or having a DVCPO granted because he used
reasonable force to remove her from his property. The decision of the majority leaves men
and women in a predicament where upon gaining entry by permission, the homeowner
cannot use reasonable force to remove an ex-lover from the home because of a current or
prior domestic relationship. This ruling will lead to homeowners being faced with a choice
that is unreasonable and illogical when the trespasser refuses to leave. Because the majority
finds that appellant, and anyone who is similarly situated, is left with this strongly
undesirable choice, I respectfully dissent.
          1. Appellee was a Trespasser
       {¶ 39} There is no dispute that appellant used force against appellee in an effort to
remove her from his home, as "force" means "any violence, compulsion, or constraint
physically exerted by any means upon or against a person or thing." R.C. 2901.01(A)(1);
Calicoat v. Calicoat, 2d Dist. No. 08CA32, 2009-Ohio-5869, ¶ 42. Appellant admitted
at the hearing that he used force against appellee, but he claimed it was "reasonable force
to get her out of my mom's house because I didn't want her to damage anything else." (Oct.
1, 2020 Tr. at 132-33.) The undisputed evidence establishes that appellee's fierce struggle
to remain in appellant's home substantially increased the amount of force reasonably
required to remove her and keep her from reentering.
       {¶ 40} R.C. 2911.21(A)(1) defines criminal trespass as follows: "No person, without
privilege to do so, shall * * * [k]nowingly enter or remain on the land or premises of
another." (Emphasis added.) For purposes of a criminal trespass, " '[p]rivilege' means an
immunity, license, or right conferred by law, bestowed by express or implied grant, arising
No. 20AP-509                                                                               16


out of status, position, office, or relationship, or growing out of necessity."          R.C.
2901.01(A)(12). Similarly, "[a] common-law tort in trespass upon real property occurs
when a person, without authority or privilege, physically invades or unlawfully enters the
private premises of another whereby damages directly ensue even though such damages
may be insignificant." (Emphasis added.) Linley v. DeMoss, 83 Ohio App.3d 594, 598
(10th Dist.1992). See also Apel v. Katz, 83 Ohio St.3d 11 (1998).
       {¶ 41} The Supreme Court of Ohio has repeatedly stated that any privilege granted
by a landowner under R.C. 2901.01(A)(12), may terminate or be revoked. Mosher v. Cook
United, Inc., 62 Ohio St.2d 316 (1980), citing State v. Steffen, 31 Ohio St.3d 111 (1987). See
also State v. Wilcox, 10th Dist. No. 15AP-957, 2016-Ohio-7865, ¶ 32-33. This concept is
inherent in the definition of trespass, which states that one may not without privilege "enter
or remain on the land or premises of another." (Emphasis added.) R.C. 2911.21(A)(1);
Steffen, supra at 115. It is also inherent in the definition of privilege. The Supreme Court
of Ohio has also held that a person who lawfully enters the premises becomes a trespasser
and the privilege is terminated by virtue of the commission of an assault upon the resident.
Steffen at 115, ("the jury was justified in inferring from the evidence that appellant's
privilege to remain in [the] home terminated the moment he commenced his assault on
[the victim]").
       {¶ 42} Appellee testified that appellant's niece permitted her to enter his home.
Appellee testified "we're not allowed to contact each other through anything but email," yet
she entered the home of appellant. (Tr. at 47.) Appellant testified appellee entered his
home without permission, refused to leave when asked, struck him on the head with a
computer charger and knocked over his mother's laptop computer.
       {¶ 43} Appellant irrefutably testified and the undisputed evidence in this case shows
that, prior to the time appellant first placed his hands on appellee to shove her out of the
study, appellant unequivocally demanded that she leave his home, but she refused.
Appellee admitted at trial that immediately upon her entry into the study area appellant
began screaming at her, calling her a "bitch," telling her to "get the fuck out of my house."
(Emphasis added.) (Tr. at 29.) Appellee further testified that B.J. began crying and
appellant told her, "[B.J.] is not going anywhere but you can get the fuck out." Id. Appellee
admitted she resisted appellant's efforts to remove her from the home, and grabbed and
No. 20AP-509                                                                               17


nearly overturned a glass table-top in appellant's kitchen. Appellee does not deny holding
on to appellant's shirt, refusing to leave, and attempting to reenter the home. Thus, the
undisputed evidence shows that appellant unequivocally revoked appellee's privilege to
remain in his home, that appellee was using force in attempts to regain entry, and that
appellee was a trespasser at all relevant times.
       {¶ 44} To the extent that appellee claims that she had a privilege to remain in
appellant's home and/or reenter appellant's home to retrieve her son, the trial court
acknowledged that the parties had joint custody of B.J., and appellee admitted that
appellant was the custodial parent for educational purposes. Appellee also admitted that
she permitted B.J. to attend school remotely from appellant's home on September 15, 2020.
Appellee did not claim that appellant refused to release her son. Rather, appellee stated
that appellant told her B.J. could leave when he finished his test. The trial court found that
appellant posed no danger to his son on September 15, 2020, and refused to issue a DVCPO
in regard to B.J.
       {¶ 45} Moreover, appellee was not recalled to the witness stand to refute appellant's
testimony that she struck him on the head with a computer charger and knocked over his
mother's laptop computer. Therefore, even if the trial court believed appellee lawfully
entered appellant's home on September 15, 2020, she became a trespasser and the privilege
was terminated by virtue of her commission of an assault upon appellant. Steffen at 115.
Appellant has the right to protect himself from physical harm and to protect his residence.
To ask him to allow appellee to remain in his home or to retreat from his own home or to
continue to suffer physical attacks to his person and his residence, flies in the face of the
laws of Ohio. A person who is lawfully in his own home may use reasonable force to defend
himself and his property and has no duty to retreat. Thus, appellant cannot be subject to
civil liability, including a DVCPO, on these undisputed facts.
       {¶ 46} Similarly, force may be used in defense of personal property if the owner
" 'reasonably believed that his conduct was necessary to defend his property against the
imminent use of unlawful force, and the force used was not likely to cause death or great
bodily harm.' " State v. Moses, 10th Dist. No. 13AP-816, 2014-Ohio-1748, ¶ 41, quoting
State v. Bruckner, 8th Dist. No. 63296, 1993 Ohio App. LEXIS 4643 (Sept. 30, 1993), citing
Columbus v. Dawson, 33 Ohio App.3d 141 (10th Dist.1986). "One may act in self-defense,
No. 20AP-509                                                                                18


or in defense of property, at either the same time or in succession." Moses at ¶ 41, citing
Columbus v. Eley, 10th Dist. No. 91AP-803, 1992 Ohio App. LEXIS 355 (Jan. 28, 1992).
       {¶ 47} Based on the undisputed evidence in the record, appellee was a trespasser in
appellant's home on September 15, 2020. The majority acknowledges appellant had a
legally protected right to use reasonable force to remove appellee from the residence, and
that appellee was subject to forceful removal. State v. LeFevre, 10th Dist. No. 94AP-1376,
1995 Ohio App. LEXIS 1829 (May 4, 1995), State v. Snowden, 7 Ohio App.3d 358, 362 (10th
Dist.1982). Appellant has maintained throughout this litigation that appellee was an
uninvited guest in his home and appellee's own testimony establishes that she refused to
leave when order by appellant to do so. Thus, the facts of this case demanded consideration
of appellee's status as a trespasser to real property, regardless of whether appellant argued
defense of personal property or self-defense. There is no dispute that appellee's conduct in
striking appellant and damaging personal property occurred during appellee's trespass to
real property. In my view, the trial court erred when it failed to acknowledge appellee was
a trespasser and failed to consider her status as a trespasser in conducting the analysis
          2. Appellant's conduct did not threaten imminent "serious physical
          harm."
       {¶ 48} To obtain a DVCPO pursuant to R.C. 3113.31, the petitioner must prove by a
preponderance of the evidence that the respondent has engaged in an act of domestic
violence against petitioner or petitioner's family or household members. Crabtree v.
Dinsmoor, 10th Dist. No. 13AP-342, 2013-Ohio-5797, ¶ 10, citing Felton v. Felton, 79 Ohio
St.3d 34 (1997), paragraph two of the syllabus. R.C. 3113.31(A)(1) defines "domestic
violence" in relevant part as follows:
              (a) The occurrence of one or more of the following acts against
              a family or household member:

              (i) Attempting to cause or recklessly causing bodily injury;

              (ii) Placing another person by the threat of force in fear of
              imminent serious physical harm or committing a violation of
              section 2903.211 or 2911.211 of the Revised Code[.]

       {¶ 49} Appellee sought a DVCPO exclusively under R.C. 3113.31(A)(1)(a)(ii). Before
a court may grant a DVCPO under R.C. 3113.31(A)(1)(a)(ii), petitioner must show, by a
preponderance of the evidence, respondent placed the petitioner "by the threat of force in
No. 20AP-509                                                                            19


fear of imminent serious physical harm." Halcomb v. Greenwood, 12th Dist. No. CA2018-
03-008, 2019-Ohio-194, ¶ 38. "Force" is not defined in R.C. 3113.31, but it is defined
elsewhere for purposes of the Ohio Revised Code as "any violence, compulsion, or
constraint physically exerted by any means upon or against a person or thing." R.C.
2901.01(A)(1).
       {¶ 50} R.C. 2901.01(A)(5) defines "serious physical harm" in relevant part as
follows:
              (5) "Serious physical harm to persons" means any of the
              following:
              ***
              (c) Any physical harm that involves some permanent
              incapacity, whether partial or total, or that involves some
              temporary, substantial incapacity;
              ***
              (e) Any physical harm that involves acute pain of such
              duration as to result in substantial suffering or that involves
              any degree of prolonged or intractable pain.
       {¶ 51} By contrast, this court has determined that the term "bodily injury," for
purposes of the offense of domestic violence under R.C. 3113.31(A)(1)(a)(i) means any
injury, regardless of its gravity or duration. J.R. v. E.H., 10th Dist. No. 16AP-431, 2017-
Ohio-516, ¶ 13.
       {¶ 52} My review of the trial transcript reveals insufficient evidence to support a
conclusion appellant engaged in conduct that would have placed a reasonable person, in
appellee's position, in fear of imminent serious physical harm as pleaded on September 15,
2020. The evidence at the hearing is similarly insufficient to support a reasonable
conclusion, by a preponderance of the evidence, that appellant actually placed appellee in
fear of imminent serious physical harm on September 15, 2020.
       {¶ 53} The majority finds that because appellant's arguments in support of his first
assignment of error primarily challenge the trial court's assessment of the weight and
credibility of the evidence, appellant has conceded that appellee presented sufficient
evidence to support a finding that he placed appellee in fear imminent serious physical
harm. As a general rule, however, "courts of appeal decide appeals on assignments of error,
not arguments or issues contained in a brief." Mid Am. Constr., LLC v. Univ. of Akron,
No. 20AP-509                                                                                               20


10th Dist. 18AP-846, 2019-Ohio-3863, ¶ 23, Wood v. Simmers, 10th Dist. No. 17AP-269,
2017-Ohio-8718, ¶ 7, citing Hamilton v. Hamilton, 10th Dist. No. 14AP-1061, 2016-Ohio-
5900, ¶ 9. Appellant's first assignment of error expressly challenges the sufficiency of the
evidence.
        {¶ 54} Given the well-settled and comprehensive standard of review this court must
employ in the review of a challenge to the sufficiency of the evidence, the fact that
appellant's argument focuses on the weight of the evidence does not amount to a waiver or
concession of the sufficiency challenge expressly raised by the first assignment of error. The
argument is self-evident in this case. In ruling the judgment was not against the manifest
weight, the majority impliedly rules that sufficient evidence supported the judgment. I
simply disagree with the sufficiency ruling.
        {¶ 55} In Fleckner v. Fleckner, 177 Ohio App.3d 706, 2008-Ohio-4000, ¶ 20 (10th
Dist.), this court described the type of evidence required to support a DVCPO under R.C.
3113.31(A)(1)(a)(ii):
                 Civil protection orders are intended to prevent violence before
                 it happens. Where a trial court grants a CPO based on a
                 petitioner's fear of imminent serious physical harm. The
                 critical inquiry under R.C. 3113.31 is whether a reasonable
                 person would be placed in fear of imminent (in the sense of
                 unconditional, non-contingent) serious physical harm. This
                 inquiry necessarily involves both subjective and objective
                 elements.
                 ***
                 In order to grant a protective order, the evidence must be clear
                 and unequivocal that the petitioner was placed in fear of
                 imminent physical harm. The evidence must reveal a nexus
                 between the communication directed to a petitioner with
                 subsequent actual fear of imminent, serious physical harm.
                 While an objective standard is to be applied to the impact
                 upon a victim's state of mind as it relates to threatening
                 communications, the evidence must be unequivocal.
(Internal citations and quotation marks omitted.) Fleckner at ¶ 20.6



6 Our decision in Fleckner suggests a verbal "threat of force" is required to sustain a DVCPO under R.C.
3113.31(A)(1)(a)(i). Under Ohio law, a "threat of force" and a "use of force" are distinctly different types of
conduct. See R.C. 2907.05, defining the offense of gross sexual imposition; R.C. 2907.04, defining the offense
of unlawful sexual conduct with minor; and R.C. 2941.1419, setting forth certain specifications in cases of
No. 20AP-509                                                                                          21


        {¶ 56} The degree of force established by the evidence was clearly insufficient to
meet appellee's burden of proof under R.C. 3113.31(A)(1)(a)(ii). As previously noted,
"serious physical harm" for purposes of a DVCPO under R.C. 2901.01 means "physical harm
that involves some permanent incapacity, whether partial or total, or that involves some
temporary, substantial incapacity," or "involves acute pain of such duration as to result in
substantial suffering or that involves any degree of prolonged or intractable pain." Fleckner
at ¶ 19. Appellee testified that during the September 15, 2020 incident, appellant's conduct
included "grabbing me up and throwing me around the house to push me out the door * *
* slamming me into the refrigerator, throwing me outside; and then he came outside, threw
me down the steps, and kicked me." (Tr. at 30.) Appellee's mother testified that she saw
appellant "stomp" on appellee as she was "hanging on to the steps." (Tr. at 80.) Based
upon appellee's own testimony, the contact between the parties was made in appellant's
attempt to remove her from the home, not threaten her with serious physical harm.
Appellee admitted that she put up a fierce struggle to remain in appellant's home and to
reenter the home after being removed.
        {¶ 57} Officer Parks testified that he arrived at the scene approximately 30 minutes
after receiving the call. He testified that he did not observe any signs that appellee had been
in an altercation, and she refused medical treatment at the scene. With regards to the
allegation that appellant kicked or stomped on appellee, which I perceive to be the most
serious allegation, appellee's testimony was that "he kicked me and I instantly hopped back
up and tried to run into the house so I could grab B.J." (Tr. at 31.) This testimony does not
support a finding, by a preponderance of the evidence, that appellee feared she would suffer
temporary or substantial incapacity, lasting acute pain, or prolonged or intractable pain as
a result of appellant's conduct on September 15, 2020.
        {¶ 58} Appellee nevertheless testified that she suffers from diabetes, and she
claimed that her condition results in delayed manifestation of physical injuries. She also
testified that she experienced significant and debilitating pain in the days after the incident
and she required hospitalization. Appellee argues that a reasonable person with her
medical condition, would have feared imminent serious physical harm on September 15,


attempted rape. Nevertheless, I do not disagree that, under the appropriate circumstances, a DVCPO may be
granted under R.C. 3113.31(A)(1)(a)(ii) based solely on conduct.
No. 20AP-509                                                                               22


2020. This court has expressly rejected this very argument. In Fleckner, we noted that
"neither this court nor the Supreme Court of Ohio has applied the 'thin skull rule' to civil
protection orders under R.C. 3113.31." Fleckner at ¶ 22.
        {¶ 59} Appellee also submitted several photographs showing bruises and swelling to
her face and right eye. Appellee admitted that some of the photographs may have been
taken after she underwent previously scheduled eye surgery on September 27, 2020. The
trial court found the photos of little probative value. We agree.
        {¶ 60} In ruling from the bench, the trial court acknowledged that "[appellant] may
not have intended to do anything." (Tr. at 154.) Indeed, the evidence in the record reveals
that appellee's injuries resulted, to a large degree, from her efforts to resist ejection from
the home rather than appellant's use of force. Thus, some of appellee's fear was caused by
her own conduct, rather than appellant's. Moreover, appellee never testified she feared
imminent serious physical harm during the incident. The relevant portion of her direct
examination is as follows:
               Q. [D.D.], how did you feel during this incident?
               A. Scared. He's never -- no matter how many times he put his
               hands on me in the past, he never did it in front of our son.
               Q. Okay.
               A. He's never called me out of my name he usually, like,
               whispers it in my ear or pulls me into another room. For him
               to do it directly in front of B.J. and then just B.J., the way he -
               - I could hear my baby's screams in my ear.
(Tr. at 40.)

        {¶ 61} Appellee also answered in the affirmative when counsel asked her if she
"feared" appellant. (Tr. at 44.)
        {¶ 62} In order to grant a protective order, the evidence must be clear and
unequivocal that the petitioner was actually placed in fear of imminent serious physical
harm.    Fleckner at ¶ 20.      In our view, appellee's testimony she was "scared" on
September 15, 2020, and that she "feared" appellant, does not permit an inference that
appellee feared imminent serious physical harm on September 15, 2020. See A.M. v. D.L.,
9th Dist. No. 16CA0059-M, 2017-Ohio-5621, ¶ 21.                  (Petitioners testimony that
" '[respondent] shouldn't be able to just walk into my house especially when he didn't tell
No. 20AP-509                                                                               23


me that he was bringing [our son] over' indicates that she sought a protection order only so
that [respondent] would be prevented from going to her residence or contacting her, not
because she had a fear of imminent physical harm.").                  Under Ohio law, "[t]he
reasonableness of the fear should be determined with reference to the history between the
petitioner and the respondent." Fleckner at ¶ 21, quoting Bahr v. Bahr, 5th Dist. No. 03
COA 011, 2003-Ohio-5024, ¶ 29. Appellee related that on prior occasions, appellant
"popped" her in the head. Appellee explained the incident to the trial court as follows:
              A. When I say he popped me, he smacked us in the back of our
              head. It's never with a closed fist when he's popping it. It's just
              more smacking in the head. Like, you will get a pop in the face.
              Little -- like, little jabs like this on the leg or whatever. It's not
              stuff that people notice.
              Q. Okay. And you -- have you called the police often after any
              of these incidents have occurred?
              A. I never called the police before, and even in 2018 it was my
              mom that called the police.
              Q. Okay. And why don't you call the police?
              A. It's embarrassing.
(Tr. at 41-42.)
       {¶ 63} Appellee testified about another incident that occurred at the hospital while
her son was being treated for an accidental overdose of insulin. According to appellee,
appellant was "trying to drag me out of the hospital and when he was trying to throw me
out of the room, he had his arm around my face. And I started to bite him so he would let
me go, and that was the mark that he had on him." (Tr. at 62.) No charges were filed against
appellant as a result of this incident.
       {¶ 64} In order to grant a protective order under R.C. 3113.31(A)(1)(a)(ii), the
evidence must be clear and unequivocal that the petitioner was actually placed in fear of
imminent serious physical harm. Fleckner at ¶ 24, citing Coughlin v. Lancione, 10th Dist.
No. 91AP-950, 1992 Ohio App. LEXIS 874 (Feb. 25, 1992). These prior incidents of alleged
domestic violence were not sufficiently egregious to cause appellee to fear of imminent
serious physical harm on September 15, 2020. Moreover, unlike the prior incidents,
appellant was a trespasser on September 15, 2020, and the evidence shows that any injuries
No. 20AP-509                                                                                 24


she may have sustained on September 15, 2020, were caused, in large part, by her efforts to
resist ejection.
           3. The trial court            conflated      R.C.    3113.31(A)(1)(a)(i)        and
           3113.31(A)(1)(a)(ii)

       {¶ 65} In my opinion, this is a case where bad facts and a flawed pleading resulted
in bad law. A petition seeking a DVCPO based solely on domestic violence as defined in
R.C. 3113.31(A)(1)(a)(ii) must be amended before the court may consider a DVCPO under
another provision in R.C. 3113.31(A)(1)(a). Wedlake v. Elswick, 2d Dist. No. 28873, 2021-
Ohio-1119, ¶ 36. Appellee, however, did not seek a DVCPO under R.C. 3113.31(A)(1)(a)(i),
and she did not move the trial court to amend her petition to include an allegation that
appellant committed domestic violence by "[a]ttempting to cause or recklessly causing
bodily injury." Appellee proved that she sustained some degree of bodily injury on
September 15, 2020, but the photographs submitted by appellee were given little weight by
the trial court after appellee admitted that she had eye surgery that may have accounted for
her bruising in the photos. Appellee's testimony established appellant used force to remove
her from his home, but her testimony does not permit a finding that she experienced the
type of fear required to obtain a DVCPO under the section in which she petitioned.
       {¶ 66} In my view, the trial court conflated R.C. 3113.31(A)(1)(a)(i) and
3113.31(A)(1)(a)(ii), and in so doing, failed to consider appellee's status as a trespasser, and
blurred the important distinction between "causing a bodily injury" and "threatening
imminent serious physical harm." The trial court's merger of the two statutory provisions
is evidenced by the language the trial court chose to use in making its findings. In
announcing its decision of the record, the trial court stated: "The Court finds the [appellee]
was placed in fear of -- imminent fear of physical harm by the threats and/or actions of the
[appellant] and that the fear was objectively reasonable given the circumstances of the
case." (Tr. at 154.) The trial court also stated that "someone was in fear of serious physical
harm," but did not find that the fear of serious physical harm was objectively reasonable.
Id.
       {¶ 67} Moreover, appellee's own testimony establishes that she was a trespasser in
appellant's home. Under the circumstances, appellant had a legally protected right to use
reasonable force to remove appellee from the residence, which means that appellee was
No. 20AP-509                                                                                       25


legally subject to forceful removal. LeFevre; Snowden at 362. Force is not unreasonable
simply because it causes a physical injury to the trespasser, as the use of reasonable force
to eject a trespasser is a defense to a criminal assault. See R.C. 2903.13(A).7 State v.
Behnfeldt, 5th Dist. No. 2020CA00105, 2021-Ohio-1915, ¶ 19. Appellee testified that she
grabbed onto appellant's shirt attempting to reenter the residence. Appellee never denied
that she struck appellant or attempted to destroy the computer in the living room of the
residence where the child was doing his schoolwork, and she testified that she stumbled
down the steps.
       {¶ 68} Further, appellant is under no duty to flee his own residence when a
trespasser refuses to leave and is destroying his property. In granting the DVCPO, the trial
court reasoned that "weighing injuries to parties as opposed to damage to property, it
weighs in her favor." (Tr. at 153.) The trial court's reasoning is misplaced as it disregards
appellee's status as a trespasser and fails to acknowledge appellant's legal right to use force
in removing her from the premises.
       {¶ 69} The majority concludes, however, that the trial court "implicitly" found
appellant used unreasonable force in removing appellee from his home. I do not believe
the trial court addressed this issue at all given the fact that the trial court's decision fails to
acknowledge appellee's status as a trespasser. In announcing the decision, the trial court
never uses the words "trespass" or "trespasser." Moreover, the trial court could have found
that appellant used reasonable force but did not provide appellee with reasonable notice to
leave. It is speculation to make either assumption on a silent record. In any event, a finding
that appellant used an unreasonable degree of force, under the circumstances, and caused
bodily injury to appellee in the process or removing her from the premises, does not mean
that appellant necessarily caused appellee to fear imminent serious physical harm as that
term is used in R.C. 3113.31(A)(1)(a)(i). This leap in logic is one of the troubling aspects of
the trial court's decision.
       {¶ 70} I am concerned the majority decision could be cited for the proposition that
a trespasser may obtain a DVCPO against the homeowner under R.C. 3113.31(A)(1)(a)(ii) if
the trespasser sustains some degree of physical harm in the process of being forcibly


7R.C. 2903.13 provides in relevant part that "[n]o person shall knowingly cause * * * physical harm to
another."
No. 20AP-509                                                                              26


removed from the premises. This is particularly true in this case, where appellee's own
testimony established that she stubbornly refused to leave appellant's home when asked to
do so and ferociously resisted appellant's efforts to physically remove her from his home
and prevent her reentry. Specifically, the testimony shows that appellee struck appellant
with a computer charger after she was asked to leave, struggled mightily with appellant
from the moment he placed his hands on her, nearly upended a glass table during the
struggle to remain in the home, and grabbed appellant's shirt and refused to let go after
appellant removed her from the home. This evidence is undisputed. Thus, the undisputed
evidence shows that a greater degree of force was reasonable and necessary, under the
circumstances, to remove appellee from appellant's home. The trial court, however, did not
identify appellee as a trespasser or properly account for her conduct in ruling on the
DVCPO.
       {¶ 71} I agree with the majority that the amount of force that is reasonable, under
the circumstances, is a factual issue. That does not mean that the issue evades a sufficiency
analysis. Therefore, I cannot agree on this record that sufficient evidence was presented to
sustain a finding that appellant used unreasonable force against appellee under the
circumstances that existed on September 15, 2020.
       {¶ 72} Under the particular circumstances of this case, appellee was required to
plead and prove facts that clearly and unequivocally established appellant used an
unreasonable degree of force in removing her from his premises and that appellant's use of
force, rather than appellee's resistance to that force, would have caused a reasonable person
in appellee's position to fear imminent serious physical harm, appellee actually feared
imminent serious physical harm. Appellee did not do so. It was also imperative, under the
circumstances, for the trial court to make the specific findings required under R.C.
3113.31(A)(1)(a)(ii). The trial court did not do so.
       {¶ 73} A homeowner in appellant's position should not be required to choose
between suffering a continuing trespass and subjecting himself to a DVCPO. I would
sustain appellant's first, second, and third assignments of error and reverse the judgment
of the Franklin County Court of Common Pleas, Division of Domestic Relations, Juvenile
Branch. Because the majority does not, I respectfully dissent.